Case 8:19-cv-02435-DOC-JDE Document 11 Filed 12/30/19 Page 1iof1 Page ID #:40

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(5)
OR OF PARTY APPEARING IN PRO PER

Cristian L, Peirano

Peirano & Associates, Inc.
1616 E. 4th Street, Suite 210
Santa Ana, CA 92701

 

ATTORNEY (S) FOR:

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

Reuben Nathan, et al. CASENEIMBER:
8:19-cv-02435-DOC-JDE
Plaintiff(s),
Ve

Los Angeles Times Communications, LLC CERTIFICATION AND NOTICE

OF INTERESTED PARTIES
Defendant(s) (Local Rule 7.1-1)
TO: THE COURT AND ALL PARTIES OF RECORD:
The undersigned, counsel of record for Plaintiff Nathan and the alleged class

 

or patty appearing in pro per, certifies that the following listed party (or parties} may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

 

 

PARTY CONNECTION / INTEREST
Woodrow & Peluso, LLC Counsel for Plaintiff and the alleged class
Peirano & Associates, Inc. Counsel for Plaintiff and the alleged class
20/12/2019 /s/ Cristian Peirano
Date Signature

Attorney of record for (or name of party appearing in pro per):

Plaintiff

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
